                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JOHN GARCIA                                §
(BOP Register No. 43051-177),              §
                                           §
             Movant,                       §
                                           §
V.                                         §          No. 3:18-CV-3117-D
                                           §
UNITED STATES OF AMERICA,                  §
                                           §
             Respondent.                   §

                                       ORDER

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The undersigned district judge

has reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule

11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. The court adopts and incorporates by

reference the magistrate judge’s findings, conclusions, and recommendation filed in

this case in support of its finding that the movant has failed to show (1) that

reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the

petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529
U.S.473, 484 (2000).

      If movant files a notice of appeal,

      ( )   movant may proceed in forma pauperis on appeal.

      (X)   movant must pay the $505.00 appellate filing fee or submit a motion to

            proceed in forma pauperis.

      SO ORDERED.

      March 7, 2019.



                                        _________________________________
                                        SIDNEY A. FITZWATER
                                        SENIOR JUDGE




                                            -2-
